     Case 2:20-cv-00642-KJM-DMC Document 48 Filed 08/17/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                             IN THE UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    BILLY DRIVER, JR.,                                 No. 2:20-CV-0642-KJM-DMC-P
12                        Plaintiff,
13            v.                                         ORDER
14    KEITH GIBSON, et al.,
15                        Defendants.
16

17                   Plaintiff, a prisoner proceeding pro se, brings this civil rights action under

18   42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge as provided by

19   District of California local rules.

20                   On May 6, 2021, the Magistrate Judge filed separate findings and

21   recommendations, ECF Nos. 45 and 46, which were served on the parties and which contained

22   notice that the parties may file objections within the time specified therein. Timely objections to

23   the findings and recommendations have been filed.

24           In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

25   court has conducted a de novo review of this case. Having reviewed the file, the court finds the

26   findings and recommendations to be supported by the record and by the proper analysis.

27   /////

28   /////
                                                         1
     Case 2:20-cv-00642-KJM-DMC Document 48 Filed 08/17/21 Page 2 of 2


 1                  Accordingly, IT IS HEREBY ORDERED that:
 2                  1.      The findings and recommendations filed May 6, 2021, ECF Nos. 45 and
 3   46, are both adopted in full;
 4                  2.      Plaintiff’s motions for injunctive relief, ECF Nos. 33, 37, and 38, are
 5   denied; and
 6                  3.      Plaintiff’s motion for immediate release from incarceration, ECF No. 42, is
 7   denied.
 8   DATED: August 16, 2021.
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
